    Case 18-00482-SMT   Doc 56    Filed 02/05/20 Entered 02/05/20 08:34:56   Desc Main
                                  Document Page 1 of 5
The document below is hereby signed.

Signed: February 4, 2020




                                   ___________________________
                                   S. Martin Teel, Jr.
                                   United States Bankruptcy Judge

                           UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF COLUMBIA

     In re                                 )
                                           )
     JANIS A. STEWART,                     )     Case No. 18-00482
                                           )     (Chapter 13)
                        Debtor.            )     Not for publication in
                                           )     West’s Bankruptcy Reporter

                   MEMORANDUM DECISION AND ORDER DENYING
          MOTION TO REOPEN AND STRIKING AMENDED LIST OF CREDITORS

             On January 3, 2020, the debtor, Janis A. Stewart, filed a

     motion to reopen this case.        For the following reasons, I will

     deny the motion to reopen and will strike as ineffective an

     Amended List of Creditors the debtor filed after filing the

     motion to reopen.

          Pursuant to 11 U.S.C. § 350(b), “[a] case may be reopened in

     the court in which such case was closed to administer assets, to

     accord relief to the debtor, or for other cause.”             This case was

     dismissed on December 13, 2018 (Dkt. No. 48), without a plan

     being confirmed.      On April 18, 2019, after the trustee filed a

     final report and account showing the disposition of plan

     payments, the Clerk discharged the trustee and closed the case in

     accordance with 11 U.S.C. § 350(a).          Even though the case is a
Case 18-00482-SMT    Doc 56   Filed 02/05/20 Entered 02/05/20 08:34:56    Desc Main
                              Document Page 2 of 5


dismissed case, it is a closed case for which a motion to reopen

may be filed.       See In re Ross, 278 B.R. 269, 273 (Bankr. M.D. Ga.

2001) (holding that a case that is dismissed and subsequently

closed may be reopened in accordance with § 350(b) without

affecting the order of dismissal).           For example, a dismissed case

that has been closed might be reopened (without vacating the

order of dismissal) in order to review the reasonableness of the

fees of the debtor’s counsel under 11 U.S.C. § 329(b).                   But see

Armel Laminates, Inc. v. Lomas & Nettleton Co. (In re Income

Prop. Builders, Inc.), 699 F.2d 963, 965 (9th Cir. 1982) (holding

that a dismissed case is not a closed case and cannot be

reopened).

      Nevertheless, Stewart’s motion to reopen fails to establish

a basis for reopening the case.          Stewart’s motion seeks to “add[]

. . . student loan, property tax, W2 [for] 2008, and mortgage

fraud,” and she states in her proposed order that she “cannot

afford to pay the amounts” and that “the mortgage, student loan,

and property taxes and W2 [for] year 2008 needed to be added.”

However, under 11 U.S.C. § 349(b)(3), the dismissal of the case

revested the property of the estate in Stewart.              There is thus no

estate to be administered and, accordingly, Stewart has failed to

establish under § 350(b) that it is necessary to reopen the case

“to administer assets.”

      Similarly, Stewart has failed to establish under § 350(b)


                                        2
Case 18-00482-SMT   Doc 56   Filed 02/05/20 Entered 02/05/20 08:34:56   Desc Main
                             Document Page 3 of 5


that it is necessary to reopen the case “to accord relief to the

debtor.”   Upon reopening, the case would remain a dismissed case

in which Stewart is not entitled to the protection of the

automatic stay against future collection efforts by creditors:

under 11 U.S.C. § 362(c)(1) and (2), the dismissal terminated the

automatic stay.     Nor in a dismissed case is Stewart entitled to

obtain a confirmed Chapter 13 plan or a discharge.              Accordingly,

nothing would be gained by reopening the case to permit Stewart

to add creditors to the schedules.

      Finally, Stewart has not shown any “other cause” under

§ 350(b) for reopening the case.

      Stewart may mistakenly think that a reopening of the case

would vacate the order dismissing the case.            Reopening of a

dismissed case is not the appropriate vehicle for setting aside

an order dismissing the case.         Instead, such relief must be

sought via a motion under Fed. R. Bankr. P. 9023 or 9024.                See In

re Finch, 378 B.R. 241, 246 (B.A.P. 8th Cir. 2007), aff’d, 285 F.

App’x 326 (8th Cir. 2008).        Stewart’s motion does not offer any

grounds that, under those rules, would justify vacating the order

dismissing the case, particularly in light of the case having

been dismissed more than a year before Stewart filed her motion




                                       3
Case 18-00482-SMT   Doc 56   Filed 02/05/20 Entered 02/05/20 08:34:56   Desc Main
                             Document Page 4 of 5


to reopen the case.1     Stewart is free to commence a new case and

pursue confirmation of a chapter 13 plan therein.

      On January 6, 2020, Stewart filed an Amendment to List of

Creditors listing at least one creditor that had not been listed

before.   The Clerk docketed that filing, but the case not having

been reopened, the filing ought to be treated as ineffective.                It

would be inappropriate to reopen the case for the purpose of that

filing being treated as effective: no relief to Stewart could

flow (based on that filing) upon reopening the case.              For that

reason, I will order that the Amendment to List of Creditors is

stricken.     In an open case the filing of that Amendment to List

of Creditors would generate a fee under the Bankruptcy Court

Miscellaneous Fee Schedule.        However, with the case not having

been reopened, and with the filing of the Amendment to List of

Creditors being stricken, no fee shall be charged.

      It is




      1
        Moreover, it would be too late to seek relief under Fed.
R. Bankr. P. 9023. Similarly, under Fed. R. Bankr. P. 9024,
incorporating in relevant part Fed. R. Civ. P. 60, it almost
certainly would be too late to seek to vacate the dismissal
order. Under Rule 60(c)(1), a motion for relief from an order
under Rule 60(b) “must be made within a reasonable time — and for
reasons (1), (2), and (3) no more than a year after entry of the
. . . order . . . .”

                                       4
Case 18-00482-SMT                                                                   Doc 56   Filed 02/05/20 Entered 02/05/20 08:34:56   Desc Main
                                                                                             Document Page 5 of 5


                              ORDERED that Stewart’s motion to reopen (Dkt. No. 52) is

DENIED.                                               It is further

                              ORDERED that the Amendment to List of Creditors (Dkt. No.

53) is stricken and no fee shall be charged for the filing of

that Amendment to List of Creditors.
                                                                                                                 [Signed and dated above.]

Copies to: Debtor; recipients of e-notifications of orders.




R:\Common\TeelSM\KLP\Reopen Case\Order_deny motion to reopen_Janis Stewart_v4.wpd
                                                                                                       5
